Citation Nr: 1014746	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  07-09 730	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service in the United States Navy from 
July 1943 to July 1949, and from October 1951 to January 
1970.  He died in March 2005, at the age of 79.  The 
appellant is the Veteran's surviving spouse.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision issued by the San 
Diego, California Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death.

In December 2009, a videoconference hearing was held between 
the San Diego RO and the Board in Washington, DC before the 
undersigned.  A transcript of that hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is necessary with respect to the issue 
on appeal.  Accordingly, further appellate consideration will 
be deferred and this case remanded to the Appeals Management 
Center (AMC)/RO for action as described below.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1). 

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  
38 C.F.R. § 3.312(c)(3).  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  Id.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  
In such a situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  Id.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
VA's 38 C.F.R. § 5103(a) notice obligation in the context of 
a claim for Dependency and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1310.  The Court held that, 
because the RO's adjudication of a DIC claim hinges first on 
whether a veteran was service-connected for any condition 
during his or her lifetime, the 38 U.S.C.A. § 5103(a) notice 
in such a claim must include 1) a statement of the conditions 
(if any) for which a veteran was service-connected at the 
time of his or her death; 2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected condition; and 3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp, 21 Vet. App. at 352-53.

The appellant received a letter pursuant to the Veterans 
Claims Assistance Act (VCAA) in November 2005.  However, 
review of record does not show that that letter contained all 
notification required under 38 U.S.C.A. § 5103, as 
interpreted by the Court in Hupp.  This procedural defect 
should be cured on remand.

The evidence of record includes a VA Form 119, Report of 
Contact, dated in October 2005.  This document indicates that 
there is a claims file for the Veteran located at Station 376 
(Saint Louis); the claims file was not obtained by the RO.  
Review of the evidence of record reveals that the Veteran 
died at the Alvarado Hospital Medical Center, but no 
treatment records from that facility (other than the 
discharge summary) have been associated with the claims file.  
VA is, therefore, on notice of records that may be probative 
to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
Furthermore, records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Therefore in order to fulfill the duty to 
assist, all of the relevant private and VA treatment records 
should be obtained and associated with the claims file.  In 
addition, the Veteran's claims file must be obtained and 
associated with the appellant's claims file.

Turning to the substantive aspects of the appellant's claim, 
the Veteran died in March 2005, and the death certificate 
lists the immediate cause of death as acute respiratory 
failure due to, or as a consequence of, chronic obstructive 
pulmonary disease (COPD).  Primary hypertension and a 
fracture of the right hip were listed as significant 
conditions that contributed to the Veteran's death but did 
not result in the previously stated underlying cause.  No 
autopsy was performed.

Review of the medical evidence of record reveals that the 
Veteran was admitted to Alvarado Hospital in March 2005, 
after a fall.  He was taken to surgery for repair of a right 
femoral head fracture.  Co-morbidities included severe COPD; 
peripheral arterial disease; arteriosclerotic cardiovascular 
disease (ASCVD) with compensated congestive heart failure and 
chronic atrial fibrillation; a large abdominal wall 
herniation; primary esophageal muscle dysfunction; and 
primary bronchogenic carcinoma with extensive spread into the 
mediastinal lymph nodes.  A November 2003 report from a 
private oncologist indicates that the Veteran had had 
longstanding hypertension which was resolved.

Review of the Veteran's service records reveals that he had 
been placed on the retired list in December 1974, because he 
was not physically qualified for mobilization due to 
hypertension.  The Veteran had undergone a medical 
examination in December 1969; his blood pressure was recorded 
as 136/96 at that time.  The Veteran's service treatment 
records also indicate that he had been afforded radiographic 
examination of his right hip in December 1953, and that he 
had been exposed to gamma radiation between August 1964 and 
October 1966.

Service connection for a disease based on radiation exposure 
may be established in one of three different ways, which have 
been outlined by the United States Court of Appeals for 
Veterans Claims (Court).  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  See also Ramey v. Brown, 9 Vet. App. 40, 
44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir 1997); Hardin v. Brown, 11 Vet. App. 74, 77 (1998).

The two which are relevant to this case include establishing 
service connection under 38 C.F.R. § 3.303(d) with the 
assistance of the procedural advantages prescribed in 
38 C.F.R. § 3.311 if certain conditions are met; and 
establishing direct service connection under 38 C.F.R. 
§ 3.303(d) by showing that the disease was incurred during or 
aggravated by service without regard to the statutory 
presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 
(Fed. Cir. 1994).

Lung cancer qualifies as a radiogenic disease.  38 C.F.R. 
§§ 3.309, 3.311.  Under 38 C.F.R. § 3.311(b), when a veteran 
is shown to have been exposed to ionizing radiation, and said 
veteran subsequently developed a radiogenic disease, and such 
disease first became manifest five years or more after 
exposure to radiation, the claim must be referred to the 
Under Secretary for Benefits for further consideration.  The 
Under Secretary for Benefits may request an advisory medical 
opinion from the Under Secretary for Health.  38 C.F.R. 
§ 3.311(c).  After referring to the factors listed under 
38 C.F.R. § 3.311(e), the Under Secretary for Benefits must 
determine the likelihood that the claimant's exposure to 
radiation in service resulted in radiogenic disease.  
38 C.F.R. § 3.311(c).  In this case, the RO noted that the 
Veteran had been diagnosed with lung cancer, but apparently 
did not note the documentation in the Veteran's service 
treatment records that he had been exposed to ionizing 
radiation.  Consequently, there was no reference to the 
provisions of 38 C.F.R. § 3.311 in the rating decision.  On 
remand, this procedural defect must be corrected.

The RO did not obtain any medical opinion on the matter of 
the cause of the Veteran's death.  For the duty to assist to 
require that a VA medical opinion be obtained with respect to 
a claim seeking service connection for the cause of death, 
there must be a reasonable possibility that a medical opinion 
would aid in substantiating the claim.  See Wood v. Peake, 
520 F.3d 1345 (Fed. Cir 2008); Delarosa v. Peake, 515 F.3d 
1319 (Fed. Cir. 2008).

In this case, there is military evidence of record to 
indicate that the Veteran displayed symptoms of hypertension 
while he was in service and that hypertension continued to 
the date of his death.  In addition, the Veteran's death 
certificate has been amended to indicate that primary 
hypertension played a role in the cause of his death.  In 
light of these factors, the Board finds that the duty to 
assist in this case requires that a VA medical opinion should 
be obtained on remand.

Readjudication on remand should reflect consideration of all 
applicable theories for service connection, as well as all 
the applicable factors for a comprehensive analysis of the 
etiology of the Veteran's cause of death.  These 
considerations require the gathering of records and further 
investigation by medical professionals, inasmuch as the Board 
is prohibited from substituting its own unsubstantiated 
medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 
175 (1991).  In addition, the duty to assist includes 
obtaining medical records and examinations where indicated by 
the facts and circumstances of an individual case.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has 
stated that the Board's task is to make findings based on 
evidence of record - not to supply missing facts.  Beaty v. 
Brown, 6 Vet. App. 532 (1994).  Thus, where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claims on appeal.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO must obtain the Veteran's 
claims file and associate it with the 
appellant's claims file.

2.  After the Veteran's claims file has 
been associated with the appellant's 
claims file, the AMC/RO should send the 
appellant and her representative a letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) as interpreted by 
the Court in Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).  The letter 
should explain, what, if any, information 
and evidence (medical and lay) not 
previously provided to VA is necessary to 
substantiate the appellant's claim.  The 
notice should include (a) a statement of 
the conditions for which the veteran was 
service-connected at the time of his 
death; (b) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a previously 
service-connected condition; and (c) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service-connected.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the 
appellant and which portion, if any, VA 
will attempt to obtain on her behalf.

3.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all non-VA medical care 
providers who treated the Veteran for any 
right hip disorder, any cardiac disorder 
and any chronic lung disorder between 
1970 and 2005.  In particular, the AMC/RO 
should obtain all of the terminal 
hospital records relating to the 
treatment provided the Veteran at the 
Alvarado Hospital Medical Center in March 
2005.  After securing the necessary 
release(s), the AMC/RO should obtain 
those records that have not been 
previously secured.  To the extent there 
is an attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and her 
representative should also be informed of 
the negative results, and should be 
allowed to submit the sought-after 
records.

4.  All VA medical treatment records for 
the Veteran dated from 1970 to 2005 
should be identified by the appellant and 
obtained by the AMC/RO.  These records, 
if any, should be associated with the 
claims file.  If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.

5.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should follow the procedures 
outlined in 38 C.F.R. § 3.311 for cases 
in which there is radiogenic disease and 
exposure to ionizing radiation.

6.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should arrange for the Veteran's 
records to be reviewed for a 
determination of the causes(s) of the 
Veteran's death by an appropriate 
physician, such as a pathologist.  The 
reviewer should be provided with the 
claims file, including any records 
obtained pursuant to the above 
development, and a copy of this remand.  
The reviewer should render opinions as to 
the onset date of the Veteran's 
hypertension, the etiology and onset date 
of the Veteran's COPD, the existence of 
any right hip disorder prior to the March 
2005 fracture, the etiology of the right 
hip fracture and the etiology of any lung 
cancer.  

The reviewer should provide an opinion as 
to the following questions:

a.  Did the Veteran suffer from 
primary hypertension?  If yes, what 
was the etiology and onset date of 
that hypertension?

b.  Did the Veteran suffer from lung 
cancer?  If yes, was the lung cancer 
etiologically related to any 
incident of the Veteran's service, 
including exposure to ionizing 
radiation?

c.  What was the primary/immediate 
cause of the Veteran's death?

d.  What were the contributing 
conditions leading to the 
primary/immediate cause of the 
Veteran's death?

e.  What role, if any, did the 
Veteran's hypertension play in (i) 
causing, (ii) contributing 
substantially or materially to, or 
(iii) hastening the Veteran's death?

f.  What role, if any, did the 
Veteran's lung cancer in the 
aggregate play in (i) causing, (ii) 
contributing substantially or 
materially to, or (iii) hastening 
the veteran's death?  Did the 
Veteran's hypertension and lung 
cancer, if any, affect a vital 
organ?  Could either one of those 
two conditions be characterized as 
having a progressive or debilitating 
nature? and

g.  Was there any service-related 
pathology that caused general 
impairment of health such that the 
Veteran was materially less capable 
of resisting the effects of whatever 
disease or event was the primary 
cause of death?

The reviewer should identify the 
information on which the opinions are 
based.  The opinions should adequately 
summarize the relevant history and 
clinical findings, and provide a detailed 
explanation as to all medical conclusions 
rendered.  

In assessing the relative likelihood as to 
origin and etiology of the conditions 
specified above, the reviewer should apply 
the standard of whether it is at least as 
likely as not (i.e., to at least a 50 
percent degree of probability) that the 
claimed disorder is causally or 
etiologically related to the Veteran's 
active service, or whether such a causal 
or etiological relationship is unlikely 
(i.e., less than a 50 percent 
probability), with the rationale for any 
such conclusion set out in the report.

Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.

If any opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the reviewer 
should clearly and specifically so 
specify in the report, and explain why 
this is so.

7.  Upon receipt of the VA physician 
reviewer's report, the AMC/RO should 
conduct a review to verify that all 
requested findings and opinions have been 
offered.  If information is deemed 
lacking, the AMC/RO should refer the 
report to the VA reviewing physician for 
corrections or additions.

8.  Thereafter, the AMC/RO should 
readjudicate the appellant's claim.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, case law, statutes and 
regulations.

9.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

